Title: To Thomas Jefferson from Anthony Gerna, 22 April 1808
From: Gerna, Anthony
To: Jefferson, Thomas


                  
                     Eccellenza 
                     
                     Livorno li 22 Aprile, 1808
                  
                  Il degno Sigr. Console Apleton doppo molte grazie e favori accordatemi, mi favorisce più distintamente col darmi il mezzo di far pervenire la presente sicuramente a L’E.V. per richiamarmi all’Onore goduto della di lei Conversazione nell’Epoca che si trovava in Parigi rivestita della confidenza Nazionale del primo Caraterre diplomatico della Nascente sagra independenza Americana. Nel periodo poi di molti anni ho ringraziato La Providenza per la Felicità che accompagnarono la Carriera di V.E. fino a giungere ⅌ merito alla presidenza d’Illustre libero Senato che non cessó alla prima scadenza di confermarlo in quel posto sublime e caro alla prediletta patria; Quindi le piacqu con bell’Esempio Repubblicana rinunziare la Carica per non dar luogo all’Ambizione, ed il Nome di V.E. in questi ultimi giorni sempre più si unisce alla gloria dell’Immortale Franklin e del Fabio Washington—Ogni periodo della letterà di ringraziamento alle Provincie fu per me nuovo fuoco gettato dal Santo vaso della Liberta e della Filosofìa e mentre lagrime di piacere inondavano i miei occhi già fissi sul foglio pubblico, esclamai: Écco lo slancio del puro patriottismo del secolo decimottavo, e dell’esperienza di chi già aveva sofferto un gioco Staniero. Nel rimembrare i futuri presidenti quest’atto eroico e freschi di massime equali La Repubblica Americana seguirà felicimente il corso di eterni secoli.—
                  Son ancor io Avanzato in Età, una Serie di peripezie ha inviluppato i miei scorsi tempi, oppresso dalle disgrazie e dalla Malignità perseguitato in Irlanda tutto ho colà perduto de miei piccoli effetti solo mi vi resta qual he buon’ ed onesto Amico dietro il cui consiglio feci pensiero diritornare all’Antica Patria L’Italia per vivere in Roma mediocramente nella mia sfera di Belle Arti.
                  tengo in questo parto di Livorno ancora un piccolo stabilimento che La Protezione di V.E. puo rendere migliore facendo di me Menzione ai Signori ed alle famiglie Americane, che si trasportono in questo vecchio Continente a Respirare il dolce clima Italiano ed a vedere le rarità di quest’Antica celebre parte d’Europa!
                  I miei figli furono tutti trasportati a mia insinuazione ad Abbracciare 
                        [⅌]
                      Patria il Terreno sagro indipendente Americano, Uno diessi colle la Providenza levarlo alle mie speranze col naufragare sulle vicinanze di Baltimore gli altri di Nome Anthony, & Henry navigano sotto il Vessillo degli stati uniti coi Bastimenti di Capetni. Bates & Loring di Boston, Se il Genitore ottenne i riguardi parziali di V.E. egli impetra adesso per le sue Creature La filosofica protezione
                  Pregola a perdonare il mio Ardire ed il lungo tema di qta lettera e mi permetta che mi protesti per sempre col maggior rispetto ed affetto.
                  di Vostra Eccellenza Umilmo. & Obbtme. Servidore
                  
                     Anthony Gerna
                         
                     
                     formerly Bookseller Colege Green Dublin 
                     
                  
                  
                     Having had this Morning a Conversation with the Worthy Mr. Apleton at his insinuation I Cannot forbear adding a few Lines In Offering my humble Services for procuring interesting Objects for the Embellishment of the rising City of Washington; such as works of Marble for Fountains, Statues, Capitels for Pillars, Fine Casts taken from the very Originals and of these if desired the whole Collection for forming a Gallery—also Collections of Prints, & Drawings &c. &c.—Having been these years past very much engaged in Rome amongst Artists many of them have expressed a Wish to go to America and would prove themselves very useful to the Country.
                     By sending exact Demensions & Particulars things may be procured very cheap and with great Economy forwarded.—
                  
               